DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 6-10 and 16-28 were rejected in Office Action mailed on 08/20/2020.
Applicant filed a response, amended claims 6-8 and 17 and added claims 29-30.
Claims 6-10 and 16-30 are currently pending in the application. Claims 1-5 and 11-15 were previously canceled. 

Claim Objections
Claims 6-10, 17-20, 23-25, 27 and 29-30 are objected to because of the following informalities:  
In claim 6, “the cell (1)” should read - -the battery cell (1).  
In claim 6, “the cathode” should read - -the at least one cathode- -.
In claim 6, “the anode” should read - -the at least one anode- -.
In claim 6, “the resistive heat element” should read - -the at least one resistive heat element- -.
In claim 6, line 8, “internal short power” should read - -an internal short power- -.
In claim 7, “the cell (1)” should read - -the battery cell (1)- -.
In claim 8, “the cell (1)” should read - -the battery cell (1)- -.

In claim 9, “the conductive heating element (2)” should read - -the at least one conductive heat element- -.
In claim 10, “the cell (1)” should read - -the battery cell (1)- -.
In claim 10, “an internal short circuit” should read - -the at least one internal short circuit- -.
In claim 17, “the cell (1)” should read - -the battery cell (1)- -.
In claim 18, “the cell (1)” should read - -the battery cell (1)- -.
In claim 18, “an internal short circuit” should read - -the at least one internal short circuit- -.
In claim 19, “the cell (1)” should read - -the battery cell (1)- -.
In claim 19, “an internal short circuit” should read - -the at least one internal short circuit- -.
In claim 20, “the resistive heat element” should read - -the at least one resistive heat element- -.
In claim 20, “the cell (1) should read - -the battery cell (1)- -.
In claim 23, “the cell (1) should read - -the battery cell (1)- -.
In claim 24, “the cell (1) should read - -the battery cell (1)- -.
In claim 25, “the internal short circuit” should read - -the at least one internal short circuit- -.
In claim 25, “the cell (1)” should read - -the battery cell (1)- -.

In claim 27, “the cell (1)” should read - -the battery cell (1)- -.
In claim 29, “the resistive heat resistive element (5)” should read - -the at least one resistive heat element (5)- -.
In claim 29, “the cell (1)” should read - -the battery cell (1)- -.
In claim 30, “the cell (1)” should read - -the battery cell (1)- -.
In claim 30, “the temperature sensor (3)” should read - -the at least one temperature sensor (3)- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claim 29 requires “providing the internal short power via the wire”. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to locate where the originally filed specification contemplated providing an internal short power via the wire. Therefore, it is not clear whether Applicant was in possession of the method recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-10, 16-22, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (U.S. Patent Application Publication 2012/0013341) and in view of Kasamatu (U.S. Patent Application Publication 2008/0186030).
Regarding claim 6, Hermann discloses a method for testing a battery cell (105) by creating at least one internal short circuit within the cell (105) (i.e., method for stimulating an internal cell short and initiating a thermal runway in a battery cell) (abstract) (paragraph [0008]), the cell (105) comprising at least one cathode, at least one anode (i.e., an anode electrode and a cathode electrode) (paragraph [0033]), at least one sensor (401) (paragraph 
a) imputing an internal short power at the resistive heat element (i.e., cell test leads 109/110 are connected to a power supply [0024]; current is supplied to cell 105 by power supply 111 to cause significant heating in the cell [0025]) (see figure 4) (paragraph [0024]-[0027]) so that the resistive heat element develops heat to trigger the internal short circuit within the cell (i.e., heating rate applied to cell 105 simulate a variety of shorting conditions) (paragraph [0027])
b) determining the state of the cell  (i.e. test cell cycling is compared to desired heating rate profile) (paragraph [0028]-[0030]).
wherein the  type of the cell is a cylindrical cell (paragraph [0021]). As to the resistive element being adjusted to match real contamination sized and positions, Hermann teaches the cell is not limited to a specific shape or design and can have a number of configurations (paragraph [0021]). As such, scaling up and down the components to form a desired resistive heat element would be obvious absent evidence that the specific size/position is critical. 
	Hermann does not explicitly articulate the step of assembling the cathode, the anode, the sensor (3), and the resistive element within the cell during an assembly of the cell (1) itself however, such is implicit or at the very least highly obvious. A skilled artisan would understand assembling the components within the cell as batteries are made at least of elements such as a cathode and an anode. In addition, the components would require being within the cell otherwise; the method for testing the cell could not be performed. Hermann does not explicitly 
	Kasamatu, also directed to a method for testing a battery cell (i.e., a method for evaluating safety of a battery in which an internal short circuit occur) (abstract), teaches a battery cell (1) (see figure 3) (paragraph [0064]) having a resistive heating element (i.e., conductive foreign matter) (30) within the cell (paragraph [0067]) (as shown in figure 3). Kasamatu teaches the resistive heat element develops heat to trigger an internal short circuit within the cell (i.e., a maximum temperature of the battery at the time of occurrence of the internal short circuit where dissolution of the conductive foreign matter occur) (paragraph [0045]-[0046]). In addition, Kasamatu teaches the location of the resistive heating element (i.e., conductive foreign matter) are related to the short circuit resistance and the safety can be evaluated based on the battery voltage and the battery temperature for individual specification of the battery and individual locations of the resistive heating element (i.e., conductive foreign matter) (paragraph [0072]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hermann to assemble 
Regarding claim 7, Hermann discloses at least one sensor is included within the battery pack to provide temperature data of the cell suggesting the sensors can be assembled within the cell (paragraph [0030]).
Hermann discloses the state of the cell is determined by measuring an internal temperature within the cell (i.e. by monitoring cell temperature, heat released by the cell is determined as a function of time. The heat produced during test cell cycling is then compared to the desired heating rate profile) (paragraph [0030]).
Regarding claim 8, Hermann discloses the state of the cell is determined by measuring an internal temperature within the cell (i.e. by monitoring cell temperature, heat released by the cell is determined as a function of time. The heat produced during test cell cycling is then compared to the desired heating rate profile) (paragraph [0030]). 
Regarding claim 9, Hermann discloses the method as described above in claim 1 but does not explicitly disclose the conductive heating element assembled at a selectable location within the cell. Nonetheless, the selection of where the heating element is assembled is merely arbitrary as it is configured for receiving an input of an internal short power to the battery cells (paragraph [0024]-[0027]). Moreover, the courts have held that the particular placement of parts is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since Hermann discloses the heating rate applied to the cell is controlled to a desired heating profile to stimulate a variety of different short circuit conditions (paragraph [0026]-[0028]), one of ordinary skill in the art would appreciate selecting any position or placement of the heating 
Regarding claim 10, Hermann discloses the state of the cell is identified to determine the properties of the internal short circuit (i.e. test conditions are monitored and adjusted to insure heat release by the battery cell follows the predefined heating rate profile) (paragraph [0028]).
Regarding claim 16, Hermann discloses at least one sensor is a temperature sensor (paragraph [0009], [0030]) (claim 12). 
Regarding claim 17, Hermann discloses one or more temperature sensors are included within the battery pack to provide temperature data of the cell suggesting they can be inserted into the cell for measuring the internal temperature within the cell (paragraph [0030]).
Regarding claims 18-19, Hermann discloses the method as described above in claim 1 including the state of the cell is identified to determine the properties of the internal short circuit (i.e. test conditions are monitored and adjusted to insure heat release by the battery cell follows the predefined heating rate profile) (paragraph [0028]) but does not explicitly disclose the battery cell is opened in order to determine the properties of the internal short circuit. However, as indicated above the method of Hermann constantly monitor the state or conditions of the battery cell to ensure heat released, which simulate a variety of short circuit conditions, follows a predefined test profile (paragraph [0026], [0028]). In addition, Hermann discloses the process of monitoring the conditions of the cell is automated and performed in cycles (paragraph [0028]) and a controlled or computer program is used (113) implying the 
Regarding claim 20-22, Hermann discloses the method as described above in claim 6 however, the particulars of the microheater and the size is not explicitly articulated. Nonetheless, Hermann discloses the method is applicable to batteries for electric vehicles and other battery types/configurations with desired voltage and capacity (paragraph [0004], [0019]) suggesting batteries with different sizes and shapes. As such, it would be obvious to scale up and down the components used for the battery cell of the desired size/power to include the heating element being a microheater with the claimed size absent evidence that the recited dimension is critical.
Regarding claims 26 and 28, Hermann teaches the microheater includes a combination of copper and nickel (paragraph [0023]).
Regarding claim 29, Hermann teaches the method as described above in claim 6. The particulars of the wire that connects the heat resistive element to a connecting contact in the battery cell is not explicitly articulated. Nonetheless, Hermann teaches the heat resistive element (109/110) (i.e., test leads) are connected to a power supply which is programmable or controlled by a separate programmable power supply controller (paragraph [0024]) (see figure 1). . As skilled artisan would understand a wire and a contact would be required in order to 
Regarding claim 30, Hermann teaches the method as described above in claim 6. The particulars of the wire disposed within the battery cell that connects the resistive heat element to a connecting contact is not explicitly articulated. Nonetheless, Hermann teaches the temperature sensors are coupled to a power supply controller and the processor (paragraph [0030]) (see figure 4). As such, it is implicit or at the very least highly obvious a wire is used in order to monitor the temperature of the cell. A skilled artisan would understand a wire and a contact would be required in order to connect the temperature sensors and the power supply controller and processor so as to receive an output date from the sensor to the power supply and monitor the temperature of the cell (paragraph [0030]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (U.S. Patent Application Publication 2012/0013341) in view of Kasamatu (U.S. Patent Application Publication 2008/0186030) as applied to claims 6-7 above, and further in view of Liu et al. (U.S. Patent Application Publication 2010/0076704), Iwatsu et al. (U.S. Patent 5,525,890), Kessler et. al. (U.S. Patent Application Publication 2011/0229746, and Malcom et al. (U.S. Patent 9,748,548).
Regarding claim 23-24, Hermann discloses the method as described above in claim 6 and 7. Further, Hermann disclose inclusion of multiple sensors for measuring temperature within the cell (paragraph [0009], [0015]) but does not explicitly articulate multiple sensors for measuring current and voltage. Nonetheless, Hermann discloses a voltage and current applied to the test cell is adjusted to follow a predefined heating rate profile (paragraph [0030], figure 5) suggesting the power supply conditions are measured and monitored which would require a sensor. Nonetheless, additional guidance is provided below.
Liu, also directed to a method for testing a battery cell (i.e. method for determining state of charge of battery) (title) (abstract), disclose the inclusion of temperature and voltage sensors that can be located adjacent or within the battery cell to effectively monitor the properties and state of the battery (paragraph [0030]).
Hermann method requires the measurement of temperature and the adjustment of voltage parameters. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hermann to include temperature and voltage sensors adjacent or within the battery cell as taught by Liu in order to effectively monitor the properties and state of the battery. In addition, temperature and voltage sensors are very common in battery system for such purposes (for example, see U.S. Patent 5,525,890 – abstract, column 2, lines 40-60; U.S. Patent Application Publication . 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (U.S. Patent Application Publication 2012/0013341) in view of Kasamatu (U.S. Patent Application Publication 2008/0186030) as applied to claim 1, 20 and 22 above and further, in view of Fujino et al. (U.S. Patent Application Publication 2007/0122715).
Regarding claim 25 and 27, Herman teaches the method as described above in claim 1 but does not explicitly disclose the particulars of the microheater provides heat in a range approximately 200°C to 1500°C to trigger the internal short circuit within the cell. 
Fujino, directed to a battery cell (i.e., lithium ion secondary battery) (abstract), teaches a method for testing a battery by creating an internal short circuit (i.e., nail penetration test) with a microheater (i.e., iron nail) inside the battery cell (paragraph [0100]-[0106]). Fujino teaches the microheater generates a temperature to create a short circuit and further in the range of 165°C at which the positive electrode becomes thermally unstable and cause an abnormal overheat (paragraph [0118]). In addition, similar to the claimed invention, Fujino teaches the cell is opened to determine the properties of the internal short circuit (paragraph [0115]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hermann to increase the temperature generated by the microheater of 165°C or more as taught by Fujino in order to study the properties of the components and the safety of the cell at which it becomes thermally unstable and to observe the acceleration of heat generation (paragraph [0119]).   
Response to Arguments
In response to the amendments in claims 6-8, the previous objections of claims 6-8 are withdrawn from the record. However, a new objection to the claims is presented in this Office Action.
In response to the amendments to claims 7 and 17, the previous rejection under 112(b) of antecedent basis of claims 7 and 17 is withdrawn from the record. 
A. Regarding claim 6:
Applicant argue the test leads of Hermann are external to the cell and do not perform a heating function. In addition, that Hermann does not disclose the step of inputting internal short power to the resistive heat element.  
Examiner consider this argument unpersuasive.  Examiner recognize the test leads are not positioned within the cell. However as articulated above, Hermann resistive elements (109/110) (i.e., test leads) are configured to heat the cell and create an internal short circuit within the cell (paragraph [0024]-[0027]). Unless a new or unexpected result is produced, the mere rearrangement of parts has not patentable significance and a skilled artisan could have consider placing the resistive heating element inside or outside of the cell as it is configured for heating the cell and creating an internal short circuit. As to the test leads not performing a heating function, such is unpersuasive as the referenced paragraph refers to the test leads handling current without heating up and potentially influencing the temperature of the surrounding cells or structures. Clearly, heat is developed or a temperature is increased but to a point of not affecting adjacent or surrounding cells or structure. The test leads handle the intended current (paragraph [0023]) and are connected to the power supply (paragraph 
Applicant argue that Kasamatsu does not disclose the resistive heat element to which an internal short power is inputted. 
Examiner consider this argument unpersuasive. Kasamatsu was brought to show evidence that the resistive heat element can be positioned within the cell not to cure a deficiency of inputting an internal short power as Hermann teaches such characteristics. 
Applicant argue there is no disclosure or suggestion of Hermann that the test leads are a “heating element” or a “microheater”.
Examiner consider this argument unpersuasive. The term “resistive element” or “microheater” are completely generic or descriptive as no specific structure is defined in the claim. Structurally speaking, “resistive element” or “microheater” can be anything that imparts or develop heat (e.g., a radiator, a gas heater, a metal, a convector, a fuse, etc.).
B. Regarding claim 7:
Applicant argue Hermann does not disclose or suggests inserting a sensor into the cell for measuring an internal structure and that Herman shows providing a temperature sensor between cells. 
	Examiner consider this argument unpersuasive. Applicant is relying on a figure representation to argue a specific position of the sensor. If one could rely on a representation of a figure, looking at figure 1 of the instant specification, there is no way to ascertain that the sensor is inside of the cell. One can interpret by the figure that the sensor are in the surface of the cell and not located in a close environment inside the cell. Herman teaches the sensors are included within the battery to provide temperature data of the cell, which suggests the sensors can be place in the battery or inside the cell. In addition, similar to the resistive element, unless a new or unexpected result is produced, the mere rearrangement of parts has not patentable significance and a skilled artisan could have consider placing the sensors inside the cell as they are configured to monitor the temperature of the cell (paragraph [0030]). Nowhere in Herman is taught a temperature sensor between cells.
	C. Regarding claim 8:
	Applicant argue Hermann discloses a sensor to measure an external temperature.
	Examiner consider this argument unpersuasive. Nowhere in Hermann is disclosed the sensor measures an external temperature. As articulated above, Hermann teaches the temperature of the cell is monitored which appears or suggests to include an inside and outside temperature (paragraph [0030]).
	D. Regarding claim 9:
	Applicant argue Herman does not disclose assembling the heating element at any position within the cell. 
	Examiner consider this argument unpersuasive.  As articulated above, the selection of where the heating element is assembled is merely arbitrary as it is configured for receiving an input of an internal short power to the battery cells (paragraph [0024]-[0027]). Moreover, the courts have held that the particular placement of parts is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since Hermann discloses the heating rate applied to the cell is controlled to a desired heating profile to stimulate a variety of different short circuit conditions (paragraph [0026]-[0028]), one of ordinary skill in the art would appreciate selecting any position or placement of the heating element within the cell as such would not alter how the voltage/current or heat applied is implemented to the cell given that a predefined set of parameters is established to obtain a desired heating profile (paragraph [0027]).
	E. Regarding claim 17:
	Applicant argue Hermann discloses the temperature sensor outside of the cell and not within the cell to measure an internal temperature. 
	Examiner consider this argument unpersuasive. Herman teaches the sensors are included within the battery to provide temperature data of the cell, which suggests the sensors can be place in the battery or inside the cell. Hermann teaches the temperature of the cell is monitored which appears or suggests to include an inside and outside temperature (paragraph [0030]).
	F. Regarding claim 18:
	Applicant argue there is no disclosure or suggestion of physically opening the cell in Hermann. 
Examiner consider this argument unpersuasive. As articulated above, the choice of opening the cell to determine the state of the battery is merely an obvious selection. A skilled artisan would appreciate opening (or not opening) the cell to determine the state of the cell given that the conditions are already monitored with a predefined set of test parameters and data received from testing cycles to evaluate the state of the cell.
G. Regarding claims 20-22:
Applicant argue there is no disclosure of a microheater in Hermann. 
Examiner consider this argument unpersuasive. As indicated above the term “microheater” is completely generic or descriptive as no specific structure is defined in the claim. Structurally speaking, a “microheater” can be anything that imparts or develop heat (e.g., a radiator, a gas heater, a metal, a convector, a fuse, etc.). With regards of the dimensions, Hermann discloses the method is applicable to batteries for electric vehicles and other battery types/configurations with desired voltage and capacity (paragraph [0004], [0019]) suggesting batteries with different sizes and shapes. It would be obvious to scale up and down the components used for the battery cell of the desired size/power to include the heating element being a microheater with the claimed size absent evidence that the recited dimension or size is critical.
H. Regarding claims 23-24:
Applicant recites what Liu discloses but does not point out the supposed errors of specifically including a voltage sensor. As described above, Herman teaches multiple 
I. Regarding claim 25 and 27:
Applicant argue that a nail is not define as a microheater. Similar to the above described, the term “microheater” is completely generic or descriptive as no specific structure is defined in the claim. Structurally speaking, a “microheater” can be anything that imparts or develop heat (e.g., a radiator, a gas heater, a metal, a convector, a fuse, etc.). Further, Applicant provides a definition of a “microheater” from Wikipedia. However, none of the characteristics or specifics as provided in the definition are recited in the claim. For instance, the claim does not describes the microheater offer temperatures in excess of 1000°C to 1900°C and includes MoSi2 materials, thermal-resistant ceramic or aluminum oxide. 

Pertinent Prior Art
The prior following art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasaui et al. (U.S. Patent Application Publication 2011/0177365).
Lee et al. (U.S. Patent Application Publication 2011/0039133). 
Itou (U.S. Patent Application Publication 2013/0337311).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723